DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “Provided is a method…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2015/0323632).
Regarding claim 1, Sun discloses “A method for measuring pH (abstract), wherein with amide protons (paragraph 0004) as an endogenous contrast agent (paragraph 0004), a chemical exchange saturation transfer effect ratio R (paragraph 0008) of amide protons corresponding to a pH-known amide proton solution under different saturation powers is measured, then a function relation between pH and R is established according to different pH-known amide proton solutions and the corresponding measured R thereto (Fig. 17b; paragraph 0076), and finally the desired pH is calculated according to experimentally measured Ri and the function relation (Fig. 2, ref.# 212; paragraph 0008), wherein Ri is a chemical exchange saturation transfer effect ratio of amide protons of a phantom (paragraphs 0103, 0104: phantom) to be tested or a tissue to be tested under different saturation pulse intensities.”
Regarding claim 2, Sun discloses “wherein the pH of the amide proton solution is 5.5-8.0.” (paragraph 0193: pH range)
Regarding claim 3, Sun discloses “wherein amide proton solutions having different pH are prepared and then made into phantoms, and then the phantoms are subjected to a chemical exchange saturation transfer imaging experiment under different saturation powers.” (paragraph 0048; Figures 4a, 4b: different saturation powers)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0323632).
Regarding claim 4, Sun does not specifically discloses “wherein a frequency offset range of the different saturation powers is ±3.5 ppm.”  It would have been obvious to on having ordinary skill in the art at the time the invention was made to select a frequency offset range of the different saturation powers is ±3.5 ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun; Phillip Zhe et al. (US 8278925) teaches a relationship between a chemical exchange saturation transfer effect with pH (CESTR map).
Sun, et al., Simultaneous determination of labile proton fraction ratio and exchange rate with irradiation radio frequency (RF) power dependent quantitative CEST MRI analysis, Contrast Media Mol Imaging, 2013; 8(3): 246-251 teaches  a chemical exchange saturation transfer (CEST) imaging with a pH phantom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
June 23, 2021